

LOCK-UP AGREEMENT


November 3, 2010


Ladies and Gentlemen:


The undersigned is a current or former director, executive officer or beneficial
owner of shares of capital stock, or securities convertible into or exercisable
or exchangeable for the capital stock (each, a “Company Security”) of 5to1.com,
Inc., a Delaware corporation (the “Company”). The undersigned understands that
the Company will merge (the “Merger”) with a wholly-owned subsidiary of FTOH
Corp., a publicly traded Delaware company (“Parent”), concurrently with the
private placement by Parent of a minimum of $6,000,000 and a maximum of
$10,000,000 shares of Parent’s common stock (the “Shares”), for a purchase price
of $1.00 per Share (the “Funding Transaction”). The undersigned understands that
the Company, Parent and the investors in the Funding Transaction will proceed
with the Funding Transaction in reliance on this Letter Agreement.


1.           In recognition of the benefit that the Funding Transaction will
confer upon the undersigned, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the undersigned
agrees, for the benefit of the Company, Parent, and each investor in the Funding
Transaction, that, during the period beginning on the final closing and
termination of the Funding Transaction (the “Closing Date”) and ending twelve
(12) months after such date (the “Lockup Period”), the undersigned will not,
without the prior written consent of Marlin Capital Marketing, LLC (“MCM”) (the
“Majority Investors”), directly or indirectly, (i) offer, sell, offer to sell,
contract to sell, hedge, pledge, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase or sell (or announce any offer, sale, offer of sale, contract of sale,
hedge, pledge, sale of any option or contract to purchase, purchase of any
option or contract of sale, grant of any option, right or warrant to purchase or
other sale or disposition), or otherwise transfer or dispose of (or enter into
any transaction or device that is designed to, or could be expected to, result
in the disposition by any person at any time in the future), any securities of
Parent (each, a “Parent Security”), beneficially owned, within the meaning of
Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), by the undersigned on the date hereof or hereafter acquired or (ii) enter
into any swap or other agreement or any transaction that transfers, in whole or
in part, directly or indirectly, the economic consequence of ownership of any
Parent Security, whether any such swap or transaction described in clause (i) or
(ii) above is to be settled by delivery of any Parent Security (each of the
foregoing, a “Prohibited Sale.This Letter Agreement shall apply to all Parent
Shares issued to the undersigned in connection with the Merger (including,
without limitation, those shares referred to as Management Restricted A or
Performance A Stock (as defined below)) and Parent Shares in replacement thereof
issued under the Company’s Plan which are exchanged for Parent Shares which
shall be governed by this Letter Agreement and will additionally be subject to
the vesting and clawback restrictions set forth in such Restricted Stock
Grant.  For purposes hereof, “Company Plan” shall mean the Company’s incentive
plan under which an aggregate of 3,500,000 shares of common stock of the Company
were issued to certain persons and as set forth on the signature page hereto
under the column labeled “Perf A” (“Management Restricted A Stock”), as assumed
by Parent, subject to certain restrictions, vesting and clawback rights, and
which, upon the consummation of the Merger, will be assumed by the Parent and
shall continue to be bound by all the terms and provisions thereof, including
any additional terms included in such grant under the Parent’s assumption of the
Company Plan.Notwithstanding anything herein to the contrary, the Lockup Period
for Management Restricted A Stock (Perf A shares, as set forth below) shall
terminate at the time any vesting or clawback restrictions under the Company
Plan have been achieved.

 
 

--------------------------------------------------------------------------------

 
 
2.    Leak Out Provision.  If (i) the Parentraises in excess of Ten Million
Dollars ($10,000,000) (excluding any amount raised in the Funding Transaction)
within twelve (12) months from the date hereof or (ii) the Parent’scommon stock
achieves an average daily trading value (such trading value shall be calculated
by multiplying the daily volume by the average bid and ask prices for that day)
over any thirty (30) day period within the twelve (12) months from the date
hereof equal to or greater than Two Hundred Thousand Dollars ($200,000) of (iii)
commencement of trading of Parent’s common stock on NASDAQ, then the lock up
restrictions related to Management Restricted A Stock of this Letter Agreement
shall terminate.  MCM shall have a right of first refusal for any proposed
transfer, sale or assignment of any Parent Security issued to the undersigned at
or prior to the Closing Date.  In the event of such proposed sale, the
undersigned will provide MCM with at least twenty-four (24) hours advance
written notice of the terms of the proposed sale, including minimum acceptable
price and payment, and MCM shall have the right, within forty-eight (48) hours
or receipt of such notice to elect irrevocably to purchase such shares on the
same proposed terms and conditions.  If not sold within fourteen (14) days on
the terms offered to MCM, such Parent Securities shall be reoffered to MCM.


3.  For a period of twelve (12) months from the date hereof, the undersigned
agrees it will not seek or permit the Parent Securities owned by the
undersigned, and Company agrees that it shall not file, any Registration
Statement on Form S-8 with the Securities and Exchange Commission.  The
undersigned agrees that for a period of twelve (12) months from the date hereof,
he shall neither authorize or approve any Form S-8 Registration Statement filing
without the prior written consent of MCM.


4. Notwithstanding the foregoing, the undersigned (and any transferee of the
undersigned) may transfer any shares of a Company Security or a Parent Security:
(i) as a bona fide gift or gifts, provided that prior to such transfer the donee
or donees thereof agree in writing to be bound by the restrictions set forth
herein, (ii) to any trust, partnership, corporation or other entity formed for
the direct or indirect benefit of the undersigned or the immediate family of the
undersigned, provided that prior to such transfer a duly authorized officer,
representative or trustee of such transferee agrees in writing to be bound by
the restrictions set forth herein, and provided further that any such transfer
shall not involve a disposition for value, (iii) to non-profit organizations
qualified as charitable organizations under Section 501(c)(3) of the Internal
Revenue Code of 1986, as amended, or (iv) if such transfer occurs by operation
of law, such as rules of descent and distribution, statutes governing the
effects of a merger or a qualified domestic order, provided that prior to such
transfer the transferee executes an agreement stating that the transferee is
receiving and holding any Company Security or Parent Security subject to the
provisions of this agreement. For purposes hereof, “immediate family” shall mean
any relationship by blood, marriage or adoption, not more remote than first
cousin.  In addition, the foregoing shall not prohibit privately negotiated
transactions, provided the transferees agree, in writing, to be bound to the
terms of the lock-up agreements for the balance of the Lockup Period, and
provided that MCMis provided with its right of first refusal in accordance with
Section 2 hereof.

 
 

--------------------------------------------------------------------------------

 
 
5.           Opinion of Counsel.  Any Parent Security of the undersigned shall
contain a restrictive “lock-up” legend governed by the terms of this Letter
Agreement.  The Parent’s transfer agent shall only accept an opinion of counsel
to remove such legend from counsel acceptable to MCM.  An opinion from Harvey
Kesner, Esq. and any firm with which he is associated shall be deemed acceptable
counsel to MCM.


6.           This Letter Agreement shall be governed by and construed in
accordance with the laws of the New York.


7           This Letter Agreement will become a binding agreement among the
undersigned as of the date hereof.  In the event that no closing of the Funding
Transaction occurs, this Letter Agreement shall be null and void. This Letter
Agreement (and the agreements reflected herein) may be terminated by the mutual
agreement of Parent, MCM, and the undersigned, and if not sooner terminated,
will terminate upon the expiration date of the Lockup Period. This Letter
Agreement may be duly executed by facsimile and in any number of counterparts,
each of which shall be deemed an original, and all of which together shall be
deemed to constitute one and the same instrument. Signature pages from separate
identical counterparts may be combined with the same effect as if the parties
signing such signature page had signed the same counterpart. This Letter
Agreement may be modified or waived only by a separate writing signed by each of
the parties hereto expressly so modifying or waiving such agreement and MCM.


.[SIGNATURE PAGES FOLLOW]
 
 
 

--------------------------------------------------------------------------------

 


Very truly yours,
     



Number of shares of Common Stock owned:
Management
  Perf A   Perf B



Certificate Numbers: __________________________________________
 
Accepted and Agreed to:


FTOH Corp.
 
By:
   
Name: James Heckman
Title: Chief Executive Officer
 
5to1.com, Inc.
 
By:
   
Name: James Heckman
Title: Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 
